DETAILED ACTION
Response to Amendment
The amendment filed on 19 April 2021 has been entered. Claims 1, 5, and 8 have been amended and are hereby entered. Claims 2, 4, and 7 have been cancelled. Claims 16-18 have been added. 
Claims 1, 3, 5-6, 8-13, and 16-18 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed on 19 April 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Jiri fails to teach that the deformation of the transverse tube during the connecting process is not caused by the external radius of the transverse tube being larger than the internal radius of the bore, the Examiner would like to first point out that the embodiment shown in Fig. 13 and discussed in Paragraph 0071 (lines 2391-2396 on Page 58 of the translation) states that the rivet section (24) (not the rivet flange to be formed) of the transverse tube (12), having an external radius which can be slightly larger to that of the bore (13), is pressed by a setting head through the bore (13) and onto the post of the die expanding the rounded end (72) of the rivet section (12) to form the rivet flange. Moreover, the limitation “deformed by an insertion of the transverse tube into the bore during the connecting process” is considered a product-by-process limitation and, since the claims are apparatus claims and Jiri discloses the end product recited in the claims (i.e. transverse tube having external radius larger than the internal radius of the bore, convex portions, and transverse tube-bearing surface), the claim is unpatentable even though the end product of Jiri was made by a different process (i.e. pressed by a setting head onto the post of the die).
Regarding Applicant’s argument that Jiri fails to teach that “the connecting process of element 12 and part 10 would not lead to the formation of convex portions in the tube opposite to the indentations 18 in the bore because the indentations 18 in Fig. 13 are at the bottom underneath the bore”, the Examiner respectfully disagrees and would like to point out that the embodiment shown in Fig. 13 is merely being used to teach that the transverse tube (12) can have an external radius larger than the internal radius of the bore and that it is capable of forming the convex portions opposite the indentations of the connecting part as shown in Figs. 1A-2B. 
Information Disclosure Statement
The information disclosure statement (IDS) filed on 29 April 2021 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.
The information disclosure statement filed on 3 May 2018 fails to comply with 37 CFR
1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Non-Patent Literature - German Office
Action for German App. No. DE 10 2017 108 206.9.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to Claim 17, external radius of the transverse tube is discussed in Paragraphs 0018, 0023, 0025, and 0034 and shown in Fig. 2b. The Specification fails to set forth the limitation that the external radius of the transverse tube is constant between the connecting 
With respect to Claim 18, thickness of the transverse tube is not discussed in the Specification but is shown in Fig. 2b. The Specification fails to set forth the limitation that the transverse tube has a constant thickness between the connecting part-bearing surface and a point on transverse tube spaced apart from the connecting part-bearing surface and the end region of the transverse tube. The Drawings, i.e. Fig. 2b, also fails to set forth said limitation because the transverse tube-bearing surface itself is chamfered (Paragraphs 0004, 0019, 0023, 0025; opposing the chamfered connecting part-bearing surface) which makes the thickness of the transverse tube not constant between the connecting part-bearing surface and a point on transverse tube spaced apart from the connecting part-bearing surface and the end region of the transverse tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiri (EP 1609561 A2) in view of Florian et al. (DE 102015219497 A1).
With respect to Claim 1, Jiri (amended Figs. 1A-1D, 2A-2B on Page 5) discloses an adjustment device comprising:
a transverse tube (12, 24) and at least one connecting part (10) connected fixedly in terms of rotation (see Paragraph 0034) to the transverse tube (12, 24), wherein the transverse tube (12, 24) is arranged to lie in a bore (21) in the connecting part (10),

    PNG
    media_image1.png
    769
    639
    media_image1.png
    Greyscale

a connecting part-bearing surface (14) chamfered by an angle and formed on the connecting part (10) in the region of the bore (21), an opposing chamfered transverse tube bearing surface (a) of the transverse tube (12, 24) bearing against said connecting part-bearing surface (14) for limiting an axial movement of the transverse tube (12, 24), and

wherein at least one indentation (18, recessed area) is formed on the connecting part (10) in the region of the bore (21), a convex portion (a toothing, not shown) on a ring fold (28) of the transverse tube (12, 24) opposing said indentation (18), such that a rotation between the transverse tube (12, 24) and the connecting part (10) is blocked (see Paragraph 0034, wherein the convex portion or the toothing is formed between the transverse tube (12) and the connecting part 10 from when considerable squeezing forces acted on the ring fold (28) of the transverse tube (12, 24) that has made some material of the ring fold (28) flow into the indentations (18), thereby providing torsional resistance and preventing any rotation therebetween),
wherein the convex portions, or toothing (not shown), on the transverse tube (12, 24) are configured to be formed by at least partial deformation of a surface of the transverse tube in the region of the convex portions, wherein said at least partial deformation is the flow of some of the material from the ring fold (28) into the indentations (18) creating the toothing, or the convex portions (see Paragraph 0034),
wherein the convex portions, or the toothing (not shown), on the transverse tube (12, 24) are configured to be formed during a connecting process (see Paragraph 0034-0035), wherein the surface of the transverse tube (12, 24) is deformed by an insertion of the transverse tube (12, 24) into the bore (21) during the connecting process such that the convex portions are formed opposite the indentations (18).
Jiri fails to disclose that the adjustment device is of a vehicle seat for adjusting a vehicle seat component.
However, Florian et al. (Figs. 1-14) discloses an adjustment device of a vehicle seat for adjusting a vehicle seat component, wherein the adjustment device comprises a transverse tube (1) and at least one connecting part (10) connected fixedly in terms of rotation to the transverse tube. See Paragraphs 0001-0004, 0009-0010, 0016, and 0037, wherein the adjustment device is of a vehicle seat. Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to use the adjustment device of Jiri as part of a vehicle seat for adjusting a vehicle seat component, Florian et al. teaching it is known 
Jiri fails to expressly disclose that the transverse tube has an external radius which is larger than an internal radius of the bore.
However, Jiri (Fig. 13) teaches an embodiment of an arrangement between transverse tube (12) and a connecting part (10), wherein the transverse tube (12) is pressed by a setting head (not shown) through a bore (13) as a part of the connecting process of the arrangement, wherein an outer diameter of the transverse tube (12) can be slightly smaller or larger than that of the bore (13, punched hole). See Paragraph 0071 or lines 2391-2396 on Page 58 of the translation. Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the external radius (or outer diameter) of the transverse tube and the internal radius (or diameter) of the bore of Jiri in view of Florian et al. such that the external radius (or outer diameter) of the transverse tube is larger than the internal radius (or diameter) of the bore; Jiri further teaching it is known to have a transverse tube inserted into a bore having a smaller diameter than that of the transverse tube in the art of forming connections.
Further, it is to be noted that the limitations “configured to be formed during a connecting process of the transverse tube and the connecting part” and “deformed by an insertion of the transverse tube into the bore during the connecting process” are considered product-by-process limitations. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to Claim 3, Jiri in view of Florian et al. discloses the limitations set forth in Claim 2 but fails to disclose that four indentations are provided, said indentations being arranged offset to one another by 90° in the region of the bore.
However, Applicant is reminded that it has been held that discovering an optimum value of a result effect variables involves only routine skill in the part. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one in ordinary skill in the art at the time of filing date of the claimed invention to modify the indentations of Jiri in view of Florian et al. such that there are four indentations being arranged offset to one another by 90°, as such a modification involves only routine skill in the art.
Claim 5, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 and Jiri (amended Figs. 1A-1D, 2A-2B on Page 5) further discloses that each convex portion, or toothing (not shown), on the transverse tube (12, 24) is configured to be formed by at least partial deformation of a surface of the transverse tube in the region adjacent to each convex portion, wherein said at least partial deformation of a surface of the transverse tube (12, 24) is the formation of the ring fold (28) when forces are exerted on an upper face (30) of the transverse tube (12, 24) (see Paragraph 0035).
With respect to Claim 6, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 and Jiri further discloses that the transverse tube-bearing surface (a) is configured to be formed by a deformation of a surface of the transverse tube, wherein said deformation of a surface of the transverse tube is the formation of the ring fold (28) (see Paragraph 0035).
With respect to Claim 8, Jiri in view of Florian et al. discloses the limitations set forth in Claim 6 and Jiri (amended Figs. 1A-1D, 2A-2B on Page 5) further discloses that the surface of the transverse tube (12, 24) is deformed by an insertion of the transverse tube (12, 24) into the bore (21) during the connecting process such that the transverse tube-bearing surface (a) is formed opposite the connecting-bearing surface (14).
Further, it is to be noted that the limitation “deformed by an insertion of the transverse tube into the bore during the connecting process such that the transverse tube-bearing surface is formed opposite the connecting-bearing surface” is considered a product-by-process limitation. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to Claim 9, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 but fails to disclose that the chamfered connecting part-bearing surface on the connecting part is chamfered by an angle between 50° and 70°.
However, Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. chamfered connecting part-bearing surface on the connecting part), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
With respect to Claim 10, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 but fails to disclose that the chamfered connecting part-bearing surface on the connecting part is chamfered by an angle of about 60°.
However, Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art (i.e. chamfered connecting part-bearing surface on the connecting part), discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting part-bearing surface on the connecting part of Jiri in view of Florian et al. such that it is chamfered by an angle of about 60°, as such a modification involves only routine skill in the art.
With respect to Claim 11, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 and Jiri (amended Figs. 1A-1D, 2A-2B on Page 5) further discloses that the shaped end region (26) is configured to bear against a connecting part-rear face (20) of the connecting part (10).
With respect to Claim 12, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 and Florian et al. further teaches that the adjustment device includes a height adjustment device. See Paragraph 0016, wherein the adjustment device is of a seat height adjustment of a motor vehicle.
With respect to Claim 13, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 and Florian et al. further teaches that the adjustment device includes a tilt adjustment device. See Paragraph 0016, wherein the adjustment device is of a seat inclination adjustment of a motor vehicle.
With respect to Claim 16, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 and Jiri (amended Figs. 1A-1D, 2A-2B on Page 5) further discloses that the connecting part (10) has a connecting part front face (16, labeled on Fig. 1C) opposite the connecting part rear face (20) and the external radius of the transverse tube (24) is constant between the connecting part front face (16) and a point (x) on transverse tube spaced apart from .

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With respect to Claim 17, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 but fails to disclose that the external radius of the transverse tube is constant between the connecting part-bearing surface and a point on transverse tube spaced apart from the connecting part-bearing surface and the end region of the transverse tube.
With respect to Claim 18, Jiri in view of Florian et al. discloses the limitations set forth in Claim 1 but fails to disclose that the transverse tube has a constant thickness between the connecting part-bearing surface and a point on transverse tube spaced apart from the connecting part-bearing surface and the end region of the transverse tube.
The Examiner suggests that, in order to overcome the rejections under 35 U.S.C. 112(a), Claim 17 should recite that the external radius of the transverse tube is constant between a connecting part front face and a point on transverse tube spaced apart from the connecting front face and the end region of the transverse tube and that Claim 18 should recite that the transverse tube has a constant thickness between a connecting part front face and a point on transverse tube spaced apart from the connecting front face and the end region of the transverse tube.	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678